Case 3:19-cv-00770-MHL Document 48 Filed 02/20/20 Page 1 of 2 PagelD# 972

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JOSHUA M..,

Petitioner,

v. Civil Action No. 3:19¢v770
WILLIAM BARR, in his official capacity
as the Attorney General of the United States;
CHAD WOLF, in his official capacity
as Acting Secretary for the United States
Department of Homeland Security;
KENNETH CUCCINELLI, in his capacity as
Purported Acting Director for United States
Citizenship and Immigration Services,
Respondents.

ORDER

For the reasons stated in the accompanying Memorandum Opinion, the Court DENIES
Respondents’ Motion to Dismiss. (ECF No. 20.) The Court CONTINUES the stay of
Petitioner’s removal for an additional four months to June 30, 2020.

To aid the Court in reaching the merits of Joshua’s claims, the Parties SHALL jointly
propose a briefing schedule to the Court no later than Friday, March 13, 2020. The Court
recognizes, however, that an order continuing an injunction constitutes an immediately
appealable interlocutory order. 28 U.S.C. § 1292(a)(1). Should the Parties pursue an appeal,
such an action would render a jointly proposed briefing schedule unnecessary.

The Court observes separately that the record indicates that Joshua has been detained
since February 2019. The Court has concerns about Joshua’s continued detention, particularly

because he lacks any meaningful criminal history and has been granted SIJ status, which affords
Case 3:19-cv-00770-MHL Document 48 Filed 02/20/20 Page 2 of 2 PagelD# 973

him significant benefits in accordance with a statutory scheme that Congress enacted for the
protection of young immigrants. As a result of Joshua’s ongoing detention, which has now
exceeded one year, the Court DIRECTS the Parties to brief legal concerns arising from Joshua’s
detention, including whether requiring an SIJ alien lacking meaningful criminal history to prove
that he will not pose a danger to the community and will not present a flight risk violates the Due
Process Clause.

The Court DIRECTS the Clerk to send a copy of this Order by certified mail to the ICE
Washington Field Office, 2675 Prosperity Avenue 3rd Floor, Fairfax. Virginia 20598-5216. The
Court PROHIBITS Respondents from transferring Petitioner to another facility out of this
jurisdiction pending further order from this Court.

In addition to the Court ordered stay, the Court further ORDERS that Respondents
SHALL provide this Court with at least 72 hours’ notice of any scheduled removal or transfer of
Petitioner out of this Court’s jurisdiction.

Itis SO ORDERED.

 

United States Distaict Judge

Date: Feb. 20 , 22°
Richmond, Virginia
